Stuart, J.
The first error assigned is the general assignment, that the judgment is for Sloss, when by law, &c., it should have been for Kimball. This error raises no question for our consideration. It is too general. There must be a specific assignment of all errors relied upon. 2 R. S. 161.
2. The second error assigned is of matter of fact. Errors are to be assigned of matters of law' only. 2 R. S. 161.
3. The third error assigned is, that the evidence did not *590authorize the verdict. The bill of exceptions purporting to set out the evidence, closes thus: “ Which was all the evidence or proof given on the trial in support of the plaintiff’s complaint or claim; and it is admitted of record that no fact in issue was admitted by the defendant.” That is not a compliance with the 30th rule. It does not appear but that the defendant may have offered important evidence. The bill of exceptions does not pretend to go further than the evidence offered by the plaintiff.
A. Ellison, for the appellant.
Per Curiam.
The judgment is affirmed, with 10 per cent, damages and costs.